Citation Nr: 0910457	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Chicago, Illinois, which granted service connection for 
PTSD, assigning a 10 percent disability rating, and denied 
service connection for hypertension.  Subsequently, by way of 
a February 2006 statement of the case (SOC), the RO increased 
the initial disability rating for PTSD to 30 percent as of 
the date of his initial claim for service connection.  The 
Veteran continues to appeal for the assignment of a higher 
initial evaluation.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has been manifested by the following: 
nightmares, intrusive thoughts, concentration difficulty, 
restricted affect, exaggerated startle response, avoidance of 
crowds, and mild occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the Veteran's claim was 
granted, a disability rating and effective date assigned, in 
a June 2005 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  In any event, it is 
noted that the Veteran was given proper notice in March 2006 
letter and was given ample opportunity to respond.  The 
Veteran responded in an October 2006 statement by requesting 
that his claim be forwarded to the Board for appellate 
review.  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice was 
harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
April 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected PTSD since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination report 
is thorough and adequate upon which to base a decision in 
this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 30 percent disabling.  
For the reasons that follow, the Board finds that a higher 
initial rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  
Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2008).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 46.  

A review of the claims file reveals that the only medical 
evidence of record pertaining to the Veteran's PTSD is his 
April 2005 VA examination.  As indicated on the Veteran's 
July 2004 claim form, the Veteran has not received treatment 
for his PTSD.  At the April 2005 examination, the Veteran 
denied any historical hospitalizations or treatment or 
psychiatric problems.  The Board observes that there is also 
an August 2005 medical statement from Master Medical Care, 
which states the Veteran was treated for depression and 
anxiety as of May 1992.  

Based on the medical evidence of record, the Veteran's 
symptomatology is not indicative of occupational and social 
impairment with reduced reliability and productivity 
sufficient to warrant a higher initial rating.  At the April 
2005 VA examination, the Veteran was diagnosed with mild, 
chronic PTSD, with delayed history of alcohol dependence, 
marijuana abuse and cocaine dependence.  A GAF score of 65 
was assigned.  Mental status examination revealed that the 
Veteran's affect was mildly restricted, but generally 
appropriate as to thought content.  His mood was described as 
anxious and there was no preoccupation of thought 
disturbances or perceptual distortion.  No auditory or visual 
hallucinations or delusions were reported.  The Veteran 
denied having any suicidal and homicidal ideations.  It was 
noted that the Veteran was casually dressed, well-groomed, 
generally pleasant and cooperative, and appeared somewhat 
restless and apprehensive prior to coming into the examining 
room.  He was alert, attentive, fully oriented, cooperative, 
spontaneous, coherent, relevant and logical.  Speech was 
fluent and clear, with no evidence of language dysfunction.  
Eye contact was good, posture within normal limits, and no 
unusual psychomotor activity or tangent flight of ideas or 
preservations was noted.  

The Veteran reported symptoms of infrequent but recurrent 
nightmares, significant avoidance of thoughts, feelings and 
conversations associated with trauma, and increased arousal, 
including concentration problems and exaggerated startle 
response.  The examiner noted that the Veteran seemed to have 
diminished interest in participating in significant 
activities and that, overall, his symptoms appeared to be 
mild in severity.  

In terms of social functioning, the Veteran has indicated 
that he is married and that his wife gives him his space.  
His family includes his mother, three brothers, son and 
daughter, and he gets along great with them.  He has stated 
that he avoids various social activities and others in order 
to manage his anxiety.  In terms of hobbies, the Veteran has 
reported that his interest in Cardinals baseball is his 
primary avocation.  He has noted, however, that he has not 
attended a baseball game since at least 1998 due to his need 
to stay away from crowds.  The Veteran has also reported 
having several friends whom he talks to roughly once a week.  

With respect to occupational functioning, the Veteran stated 
at the VA examination that he worked for the fire department 
from 1973 until he retired in 1995.  Thereafter, he drove a 
school bus and a truck for a period of time, but he could not 
handle the noise.  For the past five years, he has worked as 
a bailiff at the courthouse for the sheriff's department.  He 
initially began in traffic court but was unable to tolerate 
the exposure to other people.  He was then transferred to 
another location with less traffic.  The job is full time, 
but he has missed many days of work and has exhausted his 
vacation and sick leave.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran is not entitled to a higher 
initial disability rating.  The evidence does not show that 
the Veteran exhibits symptoms that would warrant a 50 percent 
disability rating, such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, judgment or 
abstract thinking, or disturbances of motivation and mood.  
Although he does have some difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence indicates that he has good relationships with family 
members, maintains contact with several friends, and is able 
to work in a job that requires contact with light traffic of 
people as they go through the metal detector.  Also, medical 
evidence does not show that the Veteran exhibits his current 
symptoms with such frequency so as to require a higher 
rating.  His GAF score of 65 is indicative of mild symptoms, 
or some difficulty in social or occupational functioning, but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.  See DSM-IV at 46.  The findings 
from the Veteran's April 2005 VA examination, as described 
above, are consistent with this GAF score.  Considering the 
totality of the evidence, the findings indicate an overall 
level of occupational and social impairment that is 
appropriately represented by a 30 percent disability rating.  
A higher initial rating of 50 percent is therefore not 
warranted.

The Board acknowledges the Veteran's contention that he 
deserves a higher rating for his PTSD.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge, e.g., that he has nightmares every month or two 
and that he is heavily reliant on Xanax to help him sleep.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the severity of his 
PTSD.

The evidence does not show that the Veteran's symptoms have 
risen to the level for a rating in excess of 30 percent at 
any time during the period on appeal.  Therefore, the Board 
concludes that staged ratings are inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with an 
initial evaluation of 30 percent.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a higher initial rating.  
See Gilbert, 1 Vet. App. at 53.  

ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


REMAND

Subsequent to the issuance of the February 2006 statement of 
the case (SOC), the Veteran, through his representative, 
argued the issue of service connection for hypertension for 
the first time as secondary to his service-connected PTSD.  
See VA Form 646, November 2007.  As the Agency of Original 
Jurisdiction (AOJ) has not yet had an opportunity to consider 
service connection on a secondary basis, this issue must be 
remanded for further development.  

As an initial matter, the Board notes that the Veteran has 
not been provided information about the requirements for 
establishing secondary service connection under 38 C.F.R. § 
3.310.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (VA 
has a duty to notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.)  On remand, the AOJ should notify the Veteran of the 
requirements for establishing service connection for 
hypertension as secondary to his service-connected PTSD.  

In addition, the record reflects that the Veteran has not 
been provided a VA examination in conjunction with his 
hypertension claim.  The Board finds that a VA examination is 
warranted in this case to assess the current nature and 
etiology of his hypertension and to determine whether 
hypertension was caused or aggravated by his service-
connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  On remand, the Veteran should be scheduled for such 
an examination.  

Finally, as this issue is being remanded for other matters, 
the AOJ should make an effort to obtain any outstanding 
records of treatment for hypertension received by the Veteran 
at the VA Medical Center and/or private medical facilities.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
of the evidence necessary to 
substantiate a claim for secondary 
service connection.  

2. The AOJ should also ask the Veteran to 
identify any outstanding medical 
treatment records relating to the 
Veteran's hypertension that may be 
available from the VA Medical Center 
and/or private facilities from 2005 to 
the present.  The AOJ should make an 
effort to obtain any such records.  

3. Thereafter, the AOJ should schedule 
the Veteran for an appropriate VA 
examination to assess the current nature 
and etiology of his hypertension.  The 
entire claims file must be made available 
to the examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to: 
(1) whether the Veteran's hypertension 
was at least as likely as not (i.e., to 
at least a 50:50 degree of probability) a 
result of service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability); and (2) 
whether the Veteran's hypertension was 
caused or aggravated by a service-
connected disability, particularly the 
Veteran's service-connected PTSD.  The 
examiner should provide a complete 
rationale for any opinion given.  

4. Finally, the AOJ should readjudicate 
the claim of service connection for 
hypertension.  All new evidence received 
since the issuance of the February 2006 
SOC should be considered.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


